ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest an electronic circuit including the limitation “wherein the control circuit is directly coupled to the first circuit node and coupled to the output” in addition to other limitations recited therein.

Claims 2-14 are allowed by virtue of their dependency from claim 1.

Claim 15 is allowed because the prior art of record fails to disclose or suggest an electronic circuit including the limitation “a control circuit, which is configured: to activate the first electronic switch and the second electronic switch and to receive a supply voltage from the first circuit node at a supply input, wherein at least one of the first and second supply circuits further comprises a current measurement arrangement configured to detect at least one current direction of an output current of the respective supply circuit” in addition to other limitations recited therein.

Claims 16 and 17 are allowed by virtue of their dependency from claim 15.

Claim 18 is allowed because the prior art of record fails to disclose or suggest an electronic circuit including the limitation “a control circuit, which is configured: to activate the first electronic switch and the second electronic switch and to receive a supply voltage from the first circuit node at a supply input, wherein the at least one second electronic switch comprises two second switches connected in series” in addition to other limitations recited therein.

Claims 19 and 20 are allowed by virtue of their dependency from claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842